Case 1:20-cv-00891-MEM Document 1 Filed 06/02/20 Page 1 of 14

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT
. for the ‘

cart lle District of [? AE
jesyadt 4_ Division

Case No.

 

 

vime fet Au Jet Attached
/ Defendant(s)
(Write the full name of each defendant who is being sued. If the

 

JUN @ 1 2026

 

)
Os “yg (to be filled in by the Clerk’s Office)
Wel Avson bi lbe/a ena 3 :
Plaintiff(s) : )
(Write the full name of each plaintiff who is filing this complaint. “4, M
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes [_INo
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
: -V- ) :
FILED
J SCRANTON
)
)
)
)

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

 

NOTICE

birth; a minor’s initials; and the last four digits of a financial account number.
other materials to the Clerk’s Office with this complaint.

-forma pauperis. -

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Page 1 of 6
Case 1:20-cv-00891-MEM Document1 Filed 06/02/20 Page 2 of 14

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Tosti Acrin Siberian 04 BChAS ac Veleoss
Address i lé v p. bin Lie, Ave
City State Zip Code
County Le 5 wrap CU) & 4
Telephone Number Vii- Put — Bb ¢e
E-Mail Address he

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title Gf known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name B ‘Lk jeabe wn

 

 

 

 

 

 

Job or Title Gfknown) by aden Ere) Jeeiul Le ithe
Address I1dv_§ sineeq Ave
Kt hears, vA I7ey2
. City State Zip Code
County Gohan Cary
Telephone Number TAP LI2 G2)
E-Mail Address (if known) ptr _

 

[| Individual capacity | Official capacity

Defendant No. 2

 

 

 

 

 

 

 

Name OL. Yoo
Job or Title (if mown) Phy cicetrek
Address (ti deudl Snecg Ave |
bE ehtnga pe }O4%
City ” State Zip Code
Telephone Number PI LIL beDI ‘
E-Mail Address (f known) Ae fe

[| Individual capacity x Official capacity

Page 2 of 6
Case 1:20-cv-00891-MEM Document 1 Filed 06/02/20 Page 3 of 14

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

 

 

 

 

 

 

Name - urtty> CLL GU od
Job or Title (known) Att gecmn ef. ftlow
Address . feet. inn pre
Cth anyr [eA jZai4?
City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

[| Individual capacity [x Official capacity

Defendant No. 4

 

 

 

 

 

 

Name EF sted Evvoh AY Yo Avalight fad
Job or Title (if known) Mure Ei i 4+ kyt é nines [2 hind: fr 4 cial
Address Hes hs
City , State Zip Code
County
Telephone Number
E-Mail Address (f known)

 

[| Individual capacity [| Official capacity
i. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

. Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
hx] Federal officials (a Bivens claim)

[| State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

VAM Co de 0£tyndeed- , Page 3 of 6
Mia (is [/ithces Feo ped-ebb AA burg hak BS Usve Mt oO
Case 1:20-cv-00891-MEM Document 1. Filed 06/02/20 Page 4 of 14

Defer dents Cugd,

IZue_?. Clhnuy Ave.
tLhonids PA liye

‘ Obdaus Cova
VIILT2 002)
oh Fic itl. co Paocky

 

[le honfe Losty of fursul prme viet As Mvchicg Directte~
Ifov 7. kinten pVeaue | | |
Lt by PAIZOYUR | _ _

 

 

Ceyawn bousky
L7/7 Lee ebt@ |
(OLE eyul ¢ op cuit Vv.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00891-MEM Document1 Filed 06/02/20 Page 5 of 14

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

plete (ey @ Attwhe) fae Peuns claim
Ti. Statement of Claim |

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the nares of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

svt. Atterbew

B. What date and approximate time did the events giving rise to your claim(s) occur?

220 Mieueher

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

? tf hi E- yeche d

Lae . , Page 4 of 6
Case 1:20-cv-00891-MEM Document 1 Filed 06/02/20 Page 6 of 14

Ga tee Oust OF. vem SYlurr eg
ed era! biurd- Seren ton GFA.

 

1 Goel Avcog Vb ereina Vil Acdioy bow

“>.

 

 

VAME \o-4 fil Leterns Adminstration
| Aad All employers “Sted

 

é

 

Of ber dh bend Proceed with tn Ferme Pao Pervs

 

Pal Oo’ thes bay of March Big Lote the Petitivaes |
pores to Pevewed Kn Fuca Parpecis {$8 Cfinded «5 te
rhe i long Fees ond. coasts

 

 

E t Plant KF (nle sea f- in dtude tosyity |
Aad i? Wahl k Poy For Cour yas bin A pppeor -

Log lowed Aad file low fuk To Hereby Jie’ Ade seg?

Aad AM wthy Wyre Unb le ftp See an 71. PebalE

 

Ly dhe Cowde

 

LMLe led —— pues Eee MBE

 

 

 

 

 

 

 
CBee 1:20-cv-00891-MEM Document 1 Filed 06/02/20 Page 7 of 14

Of. ef abut Leavers FS ey committed Witty Alety ade
cali Aad tty pehiped unAl poor (ebyGe de Al iow ee
_Mtevsize oyna Tre? il $1 de ph 4 VAMC

 

© sexual Lauiv oan Ayd Riad Wa avo Wi Ihe tkaeee!
ly My Cua F: be hap LaLecreont Plzc&« VOL HLOOL
alse Is Que, PO buo Vito meds You beat week

liad wil syo fer" pet wort y rm smitty, tuke. Ave.

Ld Wary 76€ 14euy miller vis- Git (yermenn _ thue * | Plant Lp

So Ay “che \d Pel p ope npe fit & peloage cath ried. a misan $
law

 

haZerbyak will coll Wikkpestes Whe MS by \ (becmonn _&
Le thing theo vay s— Collere As_iks (foe fo. Lyead as &
GF Pp f hae hetleod j pephek

 

tsk the court te bond fa_pite vote Avestasy ber

i: fo Ve Lily i ple bel ese, | bre ahmenr! Fo ak condug?—

bis elleree linc know Jace [@2u Ack

 

({—

—

Ae) Sve. feitd Furl fair fdiver ltuldo) Aud

_ ofler bevie fot M¢alof Con ltba Win tnly poacicdi
| (A _fta_ia ehukcun | [EKA jeibzopininie’’ Lr fs LG Oat MAY
Cuesovs to duke Claad En ne ty vbe be med cep ‘Me £5 .

weil AL Other Eve? ve custrubion:

 

V7, t Lenk may tc fours Meverds pyver wif Pella
fstwe 2 Auk the ed tig ive Sted thy VA Uf -

the \ fobere end Chie were

 

 

 

 
Case 1:20-cv-00891-MEM Document1 Filed 06/02/20 Page 8 of 14 -

7 Bevine ibaa Cd we \{

 

LP Pehl Wall pyesdeS Courd- to Accise. Above sud.

[Ml Wwtraesvo: erctph thete bélnjag CH File (pete Me
OL bye At jlejacce As fo tee (fF _tlosed nving poohles
which gp wont ite pee Mente e able. Al ze Nott pecic Blea

| Blowel who x sted d co CQL ela. We tag $4 eH
pesti£y ilk Video & the. Bee ig perhices Ast Plus beat Jeu

iment OF Jelenigh, LF bead ds)es Fox Kec ae| fobs: 0A
Eyl BAA oad clbe Feline dred the VA wAl_ aod £ bie
Then Kedese) Wate Enver And Plantfe bad ofrecs

| Leel (etteted Al whage whic b Apply oa vse gpk)

Avt wbden Po cognt atts Mets? . teh ‘S binds SELL Mido

 

plod c fad yp cedsdo Mop _

 

th Studs ad oe lat

 

 

torts (02 ja Lebpan VAMC Doariviary fad Led fy Me
Cult werd o€ agpieembees’ jo lon yb LZ Aled tg | aeed
Oa Toh Bik dye long bud kKagwe Yee. {ue Ys Sap
What Y Meelwc thee py Cat focW tae hecusharat— te ob ai?

 

. Lue neciwbl. Yeage lnshle Lyle LAN OA 2 tp Auk Quad fob
iQup AL o OL f ol dA tale ED bs threads whye More hy

 

PLE fi do my berek Mebatel Dfobus chr Lp, ern
Oak (lyia: Aa 4 vane gld al. Pleas ¢ aoe EF A.ept-
with ges, LGA CE tebe. (eats 4 fod Pirtnt [G47 Gad. ite
Lee JL eeey bes 7a “ | sibecmena Us ten” Vw je Wer ypc

Sd ube, CELE s
Case 1:20-cv-00891-MEM Document 1 Filed 06/02/20 Page 9 of 14

. Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

pe httoheb

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

See ttteche?

 

Page 5 of 6
Case 1:20-cv-00891-MEM Document1 Filed 06/02/20 Page 10 of 14

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non~—Prisoner)

VI

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not beg presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the © complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
Date of signing: 4 ” 4 ] “0240
Signature of Plaintiff Lytl Le LOO

Printed Name of Plaintiff / FG | ptt $; th emean

 

 

 

 

 

 

 

B. ___ For Attorneys
Date of signing:
Signature of Attorney pl raiby Ye fe re _toonarl Vit Hog om
Printed Name of Attorney The fle ‘See aA J dd e fe. ade
Bar Number per Wil be (tjeciete 2 vypen Ajyfto5 a
Name of Law Firm 2 cay laws *~ 17 fe ipss 12
_ Address Ww, Ain LOVE e *) = bi
_ City State Zip Code
Telephone Number

 

E-mail Address

 

Page 6 of 6
Case 1:20-cv-00891-MEM Document 1 -Filed 06/02/20 Page 11 of.14

 

TIP you faves a concern about the care we e provide, these are ihe $taps you can take ~

to help resolve the issue.

t

STEP 1 Write the problem below and present it to a member of the
| treatment team. The treatment team will address the concern

with you and provide a response.

Problem:

 

 

a abs ack ™

 

 

 

 

 

_ Signature. oF Treatment: Team Member 1 Date. oe

STEP 2 ‘If you are satisfied with this response, please sign and date below
- ~ and give this form to a treatment team member. . ~ mo

 

 

Your Signature / Date

STEP 3 “If you are not satisfied with this response, you can be referred to the
Patient Advocate. Ask a member of your treatment team to call

 

‘Thank you for taking the time to let us know how you feel. ‘We want to use this

extension 5918 for an “appointment: “At the-time of your~
appointment, take this form with you. Joel Umberger, the Patient -
“Advocate, | is located in Building 1, Room 144.

information to improve our services to you.
Case 1:20-cv-00891-MEM Document 1 Filed 06/02/20 Page 12 of 14

 

aie Ifyou ‘Have a concern about fhe Care We provide, these are the ‘SEEDS youcan ‘can take™

 

 

 

to help resolve the issue.
/

STEP 1 Write the problem below and present it to a member ofthe
. treatment team. The treatment team will address the concern
with you and provide a response.

 

Problem: ot
soho: fh vo [é &e pede. oi & Ma phe" fy of fe fy te 2 A
& net, Aas San § 'S jp A fe bes os

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Ps Fab fetedd 4 .
ee Hage’? ; ne ~
fit begs igo i awudcbar Babe Lol
Your Signature / Date
Response : ;
. _ ____ Signature < OF Treatment: Team. Member. I Date es _
STEP 2 ‘If you.are satisfied with this response, please sign and date beloiw
prt ns and give this form to a treatment team member. . mo
Your Signature / Date
STEP 3 ‘If you are not satisfied with this response, you can be referred to the

Patient Advocate. Ask a member of your treatment team to call

 

extension 5918 for am: appointment: “At thectime of your a
appointment, take this form with you. Joel Umberger, the Patient -
* Advocate, is located in Building 1, Room 144.

 

‘Thank you for ta king the time to let us know how you feel. ‘We want to use this
information to improve our services to you. ot
Case 1:20-cv-00891-MEM Document1 Filed 06/02/20 Page 13 of 14

  

 

 

 

nn | you ‘Rave a concen about the care we e provide, these are the ‘Steps Yo jou can take -
to help resolve the issue.
I .
STEP 1 Write the problem below and present jtto a member of the

treatment team. The treatment team will address the concern
with you and provide a response. oo

 

 

 

 

 

 

Response; a ; . .

EE

 

oe Signature ‘of Treatinent Team ‘Member /Daie Be

STEP 2. _—‘ If you.are satisfied with this response, please sign and date below
oo and give this form to a treatment team member. . ° oe

 

 

Your Signature / Date

STEP 3 ‘If you are not satisfied with this response, you can be referred to the
Patient Advocate. Ask a member of your treatment team to call
extension 5918 for ar appointment:-At the:time of your— TZ
appointment, take this form with you. Joel Umberger, the Patient -
- Advocate, is located I in n Building 1, Room 144.

 

 

“Thank you for taking the time to let us know how you feel. ‘Wewanttousethis .
information to improve our services to you. | ,
Case 1:20-cv-00891-MEM Document 1> Filed 06/02/20 Page 14 of 14

 

"ceo eanee tesee 5

N- 10.4 | wd Lyvrr¢
S)) Kod “p+

— oA Alf[ftttty delet Maule diet Hegde SEG Ser PE POSE

       

A Aer Wt LLY eT

“PP a .
PAI "Sopp a) 9 Ply erp “tsa yy L

9) 1-14]
ADLADF WAP 2
O"?7 TIAN inp ed LBbnp p+)

?

0202 gz AVIA S81 9

. 8€lo00
008 000 $ zrort aig
“ msn Ag

      

oa

 

S3MO8 Anita ey

Ovisod sn

 

 
 

 

 

)
qe :
V gzoz # a NA |

NOLNVHOS
GaAia0se)
dat 14y

chalig df eveqa 7 |
PAP MILI CONT.
ANtas0 4) t¢ PAO |

—

st sceneais

 
